Citation Nr: 1742936	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-26 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic
stress disorder (PTSD) with major depressive disorder and personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2005.

This matter is on appeal from a rating decision issued in April 2010 by the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock,
Arkansas.

In September 2016, the Board remanded this case in order to confirm the Veteran's mailing address and afford her the opportunity to schedule a hearing.

In May 2017, the Veteran testified before the undersigned Veteran Law Judge via live videoconference.  A transcript of the hearing has been prepared and is associated with the Veteran's electronic claims file.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has been manifested by symptoms including impaired sleep, depression, anxiety, social withdrawal, isolation, suicidal ideations, and irritability, resulting in occupational and social impairment with deficiencies in most areas, but not total social and occupational impairment.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In December 2009, the RO sent the Veteran a letter, providing notice that satisfied legal requirements.  The letter explained how disability ratings and effective dates would be assigned.  No additional notice is required. 

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including private medical records that were provided by the Veteran. VA provided in person examinations for the PTSD/a mental health disability in December 2009 and July 2012 and provided an addendum opinion in February 2010.  The Board finds all of the examinations adequate. 

As VA has satisfied its duties to notify and assist the appellant, no further notice or assistance is required.

II.  Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Throughout the rating period on appeal, the Veteran's PTSD has been rated as 50 percent disabling.  She asserts that a higher rating is warranted.

Under the General Rating Formula, a 50 percent evaluation will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as:  a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  § 4.130, Diagnostic Code 9411 (2016).

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that a fifth edition of the Diagnostic and Statistical Manual of Mental Disorders, of the American Psychiatric Association (also known as "the DSM-V") was released in 2014.  This is applicable in cases pending before the RO on or after August 4, 2014.  As this case was originally certified before that date, the prior version, DSM-IV, applies.  In any event, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social and occupational functioning, but generally functioning pretty well. A GAF score of 51 to 60 indicates the presence of moderate symptoms or moderate difficulty in social or occupational functioning. A GAF score of 41-50 indicates that the examinee has serious symptoms or a serious impairment in social or occupational functioning. A GAF score of 31 to 40 indicates that the examinee has some impairment in reality resting or communication or major impairment in several areas, such as work, family relations, judgment, thinking, or mood. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994). The Board acknowledges that GAF score is not conclusive of overall impairment.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b). 

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting her level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126 (a).

III.  Factual Background

In December 2009, the Veteran filed a claim for an increased rating for her service-connected mental health condition.

In December 2009, the Veteran had a VA examination with a psychologist regarding mental disorders.  She reported that her service connected anxiety disorder was tied to her military experiences, including intrusive thoughts, flashbacks and recollections.  She stated that bands, booms, and sirens frequently triggered remembrances of experiences and memories from her time in Southwest Asia.  These noises made her alert and vigilant.  She reported that she was having problems getting along with others and had five different jobs over the past two years.  She was having problems communicating with others, including a supervisor at work.  She became easily annoyed and confrontational and did not want to be around others.  She did not care about her appearance, and stopped wearing makeup and maintaining her hair.  She noted weekly nightmares that were related to her experiences in Southwest Asia and feelings of remorse.  She noted that an ice storm in January 2009 greatly affected her, due to the associated noises and sounds.  During that time, the Veteran sought out private mental health services and was treated for anxiety and assessed with PTSD, with a score of 60 on the posttraumatic stress disorder check list, Military Edition.

Socially, the Veteran noted that while she and her family (parents and sibling) got along well, the lived in different states and did not have a close relationship.  She did not report any significant problems with her marital relationship, except that she and her husband did not spend much time together outside of the home.  She still did household chores but no longer enjoyed yard work, noting that her husband was taking over those duties.  She did not belong to any religious or social organizations, did not have any friends in her area, and lost touch with friends from high school.

On examination it was noted that the Veteran's speech was clear and discernible.  Her organization of thought was logical, coherent, and goal directed.  She became tearful and emotional upon discussing conversations with locals about their houses being bombed or relatives getting killed (as the Veteran also speaks a language native to Southwest Asia).  Her recall was normal.  She was cooperative and agreeable.  She received a 30 out of 30 on a Folstein Mini Mental Status examination.  A GAF score of 55 was assigned.

In a February 2010 addendum opinion, the December 2009 examiner changed the diagnosis from an anxiety disorder NOS to a diagnosis of PTSD, determining that the anxiety disorder was one and the same with regard to her PTSD.

The Veteran underwent another PTSD VA examination in July 2012.  Socially, she was still married at the time of the examination, but reported that the relationship with her husband was "terrible."  She continued to describe having a distant relationship with her family, with the exception of a positive relationship with a half-sibling.  She reported not speaking at all to a sibling.  She reported problems with the relationship with her parents, as they were not supportive of her military career.  She reported normally speaking with her father once a week and that she had not spoken to her mother in approximately two years.  She asserted that she reached out to her mother, but that her mother did not reciprocate.  She reported the social support of one friend and her mental health workers.  She had a diminished interest for participation in social activities, a detachment or estrangement from others, and a restricted range of affect.  She exhibited inflexible and pervasive behavior across a broad range of personal and social situations.  Her behavior led to impairment in her social and other important areas of functioning.  She would take efforts to avoid activities, places, or people that aroused recollections of the trauma.  She took pleasure in a "hobby farm" that included a bird sanctuary and a miniature horse.  The examiner found that the Veteran's PTSD symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning.

On examination, it was noted that the Veteran was experiencing symptoms of depressed mood, anxiety, suspiciousness, and disturbances of motivation and mood due to service-connected post-traumatic stress disorder, major depressive disorder and personality disorder.  There was no impairment of thought processing or communication, nor were they any delusions or hallucinations.  Personal hygiene and basic living activities were not noted as being problematic.  She was found capable of handling her financial affairs.  Her traumatic events were persistently re-experienced in recurrent and distressing recollections of the events in a number of ways.

The examiner noted that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although she was found to be generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that she was considered able to obtain and sustain active or sedentary employment.  Based upon the opinion of the examiner and clinical findings, the examiner stated that she was able to understand and remember moderately complex to complex instructions during a normal workday.  The examiner stated that the Veteran could concentrate and persist on simple to moderately complex tasks during a normal workday, and that she demonstrated the capacity to interact in moderate contact situations involving the general public, and in moderate contact situations involving work supervisors and/or coworkers.  He also stated that the Veteran had the ability to adapt to a moderately demanding environment, and was capable of managing her own finances.  A GAF of 60 was assigned.

VA treatment records throughout the rating period in question, document various symptoms of PTSD.  The Veteran stated that she was depressed.  See e.g., VBMS, 09/20/2016, CAPRI (St. Louis VAMC 02/02/2015 - 09/15/2016) 46, 102; VBMS 09/20/2016, CAPRI (Central Texas 05/25/2005 - 09/17/2013) 47, 51; VBMS, 08/18/2010, Medical Treatment Record - Non-Government Facility at 1-2.  She also reported anxiety.  See e.g., Id.; VBMS, 09/20/2016, CAPRI (St. Louis VAMC 02/02/2015 - 09/15/2016) at 58, 140.  She verbalized passive suicidal ideation.  See e.g., VBMS, 09/20/2016, CAPRI, (Central Texas 05/25/2005 - 09/17/2013) at 23, 55; VBMS, 09/20/2016, CAPRI (Memphis VAMC 08/29/2011 - 03/24/2015) at 18, 23.  GAF scores during this time period ranged from 40 to 50.  

During the May 2017 Board hearing, the Veteran asserted that a number of her mental disability symptoms had worsened since the July 23, 2012 examination.  She testified that she was having suicidal thoughts approximately twice a week, especially approaching the weekends.  She described some obsessive rituals at home and at work, as well as and panic attacks, often triggered by loud, startling noises.  The Veteran reported often feeling depressed and unmotivated.  She also reported that she has some impulse control issues, which at times were related to manic episodes.  She reported that she neglected her hygiene, with the example of not washing her hair in a week.  She asserted that she had difficulty maintaining employment, not working full-time since 2011.  She also stated that she did not have any friends outside of work and was now divorced.  She reported that although she has a degree in psychology, she could not maintain a full-time job, due to her PTSD.  For example, when she was hired to work as a state court counselor, she had an altercation with a client and was terminated due to that incident.  As a cashier, she would have conflicts with customers, supervisors, and co-workers, and noted problems getting along with others, particularly those in authority.  The Veteran reported that shortly after losing her job at the court, she was arrested and charged with disorderly conduct and public intoxication.  She asserts that she was in fact having a manic-related episode rather than intoxication.  She reported suicidal thoughts approximately twice a week.  She only worked part-time as a letter carrier and stated loud noises that can be associated with the post office often, such as dropping a large stack of mail, triggered her PTSD trauma-related response.  The Veteran's representative referenced a 2011 letter from her licensed psychologist, noting that her PTSD-related problems at work such as loud noises, triggered flashbacks. 

IV. Analysis

After a review of the pertinent evidence, the Board finds that a 70 percent evaluation is warranted throughout the rating period on appeal.  As indicated above, the Veteran is very withdrawn socially as a result of her PTSD from both friends and family.  Her social anxiety keeps her mostly isolated in the house when she is not working.  The record also indicates symptoms of anxiety, depression, obsessive rituals, impulse control, hygiene neglect, suicidal ideation, and lack of motivation.  These symptoms have significantly affected the Veteran's relationship with her family, to include divorcing her husband.  Loud noises greatly affected her at work and she was limited to working a part-time job.

The Board has carefully considered the Veteran's contentions, and notes that lay testimony is competent to describe observable symptoms.  The history and symptom reports have been considered, including as presented in the clinical evidence discussed above, and have been contemplated by the disability ratings to which the Veteran has been found to be entitled.  

The Board also finds competent psychiatric evidence offering detailed, specific findings as probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, both the lay and medical evidence are highly probative.

The Board has considered the July 2012 examiner's assessments with regard to the service-connected disability at issue.  However, the Board finds that the Veteran's lay evidence, along with additional medical treatment record evidence regarding her symptomatology are more probative.  As such, the Board finds that the criteria have been met to render a 70 percent disability rating. 

The Veteran's PTSD has not been shown, however, to cause total occupational and social impairment.  While the Veteran testified that her condition has worsened since the beginning of the claim period.  Indeed, examiners and treating providers continued to find largely normal memory, thought, speech, and ability to complete activities of daily living.  She did not have hallucinations or delusions.  She has continued to work, albeit part-time, and completed a college degree.  While she experiences various symptoms of PTSD in the her post office building, the Veteran reported that as a letter carrier, most of her job duties were on the job route, which is normally without stressors or significant interaction with other people.  She maintains some contact with family and her GAF scores, while at times indicating major impairment, nevertheless signify complete occupational or social impairment.  Hence, her PTSD therefore does not meet the criteria for a 100 percent rating.  See 38 C.F.R. § 4.130, DC 9411.


ORDER

A 70 percent rating for PTSD from December 2, 2009 is granted.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


